                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    VERNON MARCUS COLEMAN,

                  Petitioner,                                      CIVIL ACTION NO.: 2:19-cv-119

          v.

    WARDEN DEREK EDGE,

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Petitioner Vernon Coleman’s (“Coleman”)

failure to comply with the Court’s September 25, 2019 Order. Doc. 8. For the following

reasons, I RECOMMEND the Court DISMISS Coleman’s Petition without prejudice for

failure to follow the Court’s Order, DIRECT the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENY Coleman leave to appeal in forma pauperis. 1

I DENY Coleman’s Motion for Leave to Proceed in forma pauperis in this Court. Doc. 4.



1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Coleman that his suit is due to be dismissed. As indicated below, Coleman will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
report and recommendation constituted adequate notice and petitioner’s opportunity to file objections
provided a reasonable opportunity to respond).
                                           BACKGROUND

        On September 10, 2019, Coleman filed his 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus in the District Court for the Northern District of Texas. That court transferred Coleman’s

Petition to this District. Docs. 3, 5. Coleman also filed a Motion for Leave to Proceed in Forma

Pauperis. Doc. 4. This Court deferred ruling on Coleman’s Motion, advised him his Motion

was not on the Court’s preferred form, and directed Coleman to submit his application on the

provided form within 14 days of the September 25, 2019 Order. Doc. 8. This Order was not

returned to the Court as undeliverable or as otherwise failing to reach Coleman. Coleman did

not return his in forma pauperis application or pay the requisite filing fee. Coleman has made no

filings in this case since he filed his Petition on September 10, 2019.

                                            DISCUSSION

        The Court must now determine how to address Coleman’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Coleman’s Petition, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Coleman leave to appeal in forma pauperis.

I.      Dismissal for Failure to Prosecute and to Follow this Court’s Order

        A district court may dismiss a petitioner’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to

manage its docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,

Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows



2
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. However, in this case, Coleman was
forewarned of the consequences of failing to timely comply with this Court’s Order. Doc. 8 at 2.


                                                    2
for the involuntary dismissal of a petitioner’s claims where he has failed to prosecute those

claims, comply with the Federal Rules of Civil Procedure or local rules, or follow a court order.

Fed. R. Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660,

2005 WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192

(11th Cir. 1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without prejudice[,]

. . . [based on] willful disobedience or neglect of any order of the Court.” (emphasis omitted)).

Additionally, a district court’s “power to dismiss is an inherent aspect of its authority to enforce

its orders and ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205

F. App’x 802, 802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983)).

          It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

          While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal




                                                      3
without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Brown, 205 F. App’x at 802–03 (upholding

dismissal without prejudice for failure to prosecute, where plaintiff failed to follow court order to

file amended complaint and court had informed plaintiff that noncompliance could lead to

dismissal). Coleman has not followed this Court’s Order, despite being given ample notice of

the consequences of his failure to follow the Court’s Order. In fact, Coleman has not made any

effort to comply with this Order or to otherwise prosecute this case. Thus, the Court should

DISMISS without prejudice Coleman’s § 2241 Petition. Doc. 3.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Coleman leave to appeal in forma pauperis. Though

Coleman has not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit




                                                   4
either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Coleman’s failure to follow this Court’s Order, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Coleman in forma pauperis status on appeal.

                                         CONCLUSION

       I RECOMMEND the Court DISMISS Coleman’s Petition without prejudice for failure

to follow the Court’s Order, DIRECT the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENY Coleman leave to appeal in forma pauperis. I

DENY Coleman’s Motion for Leave to Proceed in Forma Pauperis in this Court. Doc. 4.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge.




                                                 5
        The Court DIRECTS the Clerk of Court to serve a copy of this Report and

Recommendation upon Coleman.

        SO ORDERED and REPORTED and RECOMMENDED, this 21st day of October,

2019.




                                    _____________________________________
                                    BENJAMIN W. CHEESBRO
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              6
